EXHIBIT 10.1

Equipment Purchase Contract No. 20050201

Dated as of March 7, 2005

This Equipment Purchase Contract, together with the exhibits attached hereto
(this “Contract”) is entered into as of March 7, 2005 by and between Hub City
Terminals, Inc., located at 3050 Highland Parkway Suite 100 Downers Grove, IL
60515, U.S.A. (“Buyer”), and Shanghai Jindo Container Co., Ltd., located at
1368, Fujin Road Baoshan District, Shanghai, China (“Seller”).

Buyer and Seller agree as follows:

ARTICLE 1. Specification; Equipment; Contract Price:Scheduled Delivery Dates;
Pool

     (a)    Pursuant to ARTICLE 2 of this Contract, Buyer and Seller agree to
develop on a joint basis the Specification (as defined in ARTICLE 2(a)) for the
manufacture of the steel containers described in Exhibit A (collectively, the
“Equipment” and each individually, a “Unit” or “Container”).

     (b)    Seller covenants and agrees to manufacture, at a plant located at
Shanghai, China, or at such additional plants as may be approved by Buyer
(collectively, the “Plant”), the Equipment in accordance with the Specification
developed pursuant to ARTICLE 2, and shall sell and deliver the Equipment to
Buyer at Buyer’s depots as set forth in Exhibit A (“Buyer’s Depots”), or to such
other locations as may be agreed to between Buyer and Seller (collectively, the
“Authorized Delivery Locations”), in accordance with the scheduled delivery
dates set forth in Exhibit A, as the same may be modified only be mutual
agreement in writing pursuant to ARTICLE 2(d), 3(b) or 4(a) (as modified, the
Scheduled Delivery Dates), at Seller’s risk and expense as provided in this
Contract, all for the consideration specified in Exhibit A. The contract price
for deliveries of Units during each applicable month shall be determined by
multiplying the price per Unit purchased and delivered during such month (set
forth in Exhibit A as the “Unit Price”), by the number of Unit delivered to
Buyer during said month (the aggregate price thus computed, the “Contract
Price”). Time is of the essence of this Contract.

ARTICLE 2. Specification; Prototype; Interpretation: Changes

     (a)    On or before March 31, 2005, Buyer and Seller agree to jointly
develop and produce design and construction specifications (the “Specification”)
for the manufacture of the Equipment. The Specification shall satisfy the
standards of the Association of American Railroads set forth in Exhibit B hereto
(as amended from time to time, the “Standards”). The Specification shall be
subject to final approval in writing of both Buyer and Seller. The terms and
provisions of the Specification approved by both Buyer and Seller in writing
shall be incorporated into this Contract by this reference.

     (b)    The Specification shall define the principal characteristics of the
Units of Equipment, which at the time of each delivery shall be suitable for
commercial use in carrying freight in highway and rail transportation. The
Specification shall be interpreted to accomplish this objective.

     (c)    If any discrepancy, difference or conflict exists between the
provisions of this Contract and the Specification, then, to the extent of such
discrepancy, difference or conflict only, the Specification shall be ineffectual
and the provisions of this Contract shall prevail; but in all other respects,
the Specification shall be in full force and effect. Any question whether the
Specification is in conflict with the provisions of this Contract shall be
brought to the attention of Buyer who shall resolve such conflict or discrepancy
and give direction in writing to Seller how to proceed, and Seller shall comply
with such directions. Seller shall not depart from the requirements of the
Specification without the prior written authorization by Buyer.







-1-



     (d)    Buyer may propose a change in the Specification for the Equipment.
Within five (5) business days after receipt of Buyer’s proposal for a change,
Seller shall prepare and submit to Buyer an estimate (the “Estimate”) in such
detail as Buyer may reasonably require, which shall contain (i) a description of
the change, including any changes to the Specification or in the Equipment, (ii)
the net increase or decrease in the Unit Price and the Contract Price, and (iii)
the effect of the change on the Scheduled Delivery Dates. Buyer shall accept or
reject the Estimate within five (5) business days. If the Estimate is accepted,
Buyer shall prepare, and Buyer and Seller shall execute, a contract change (the
“Contract Change”), which shall contain a description of the change, including
any changes to the Specification or the Equipment, the effect on the Scheduled
Delivery Dates and the effect on the Unit Price and the Contract Price. If Buyer
does not notify Seller of Buyer’s acceptance or rejection of any Estimate, or if
Buyer rejects an Estimate, this Contract and the Specification shall continue to
remain in full force and effect notwithstanding the parties’ failure to agree to
such Estimate, and the parties’ shall continue to work reasonably and in good
faith (but shall not be obligated) to reach a mutually acceptable agreement with
respect to such proposed changes.

ARTICLE 3. Excusable Delay; Extension of Time; Right of Cancellation

     (a)    If either Buyer or Seller is delayed in making or taking delivery of
any Unit of Equipment as a result of any “Excusable Delay” (as defined in the
next sentence), Buyer and Seller shall not be liable for such failure or delay
and the Scheduled Delivery Dates shall be extended in the event Seller or Buyer
shall have given written notice to the other party within the time periods
specified in ARTICLE 3(b) of the Excusable Delay (subject however to Buyer’s
cancellation rights in ARTICLE 3(c)). An “Excusable Delay” as to any party shall
mean a delay in the delivery of the Equipment caused solely by the other party
or by the occurrence of an event of delay beyond the control of such party which
such party is unable to prevent through the exercise of due diligence, which
delay is attributable to (i) acts of God (other than ordinary storms or ordinary
inclement weather conditions), earthquakes, lightning or flood; (ii) explosions,
fire or vandalism, provided such explosion, fire or vandalism did not result
from the gross negligence or willful misconduct of Seller; or (iii) strikes or
other similar industrial disturbances (not including any strikes or industrial
disturbances resulting from unilateral changes made by Seller or its affiliated
companies), riots, insurrections, war, sabotage, blockages or embargoes, and
epidemics.

     (b)    Upon the occurrence of an Excusable Delay, written notice shall be
given by Seller to Buyer within five (5) days (i) after knowledge thereof or
(ii) after the date on which Seller, after reasonably diligent inquiry, should
have known of such Excusable Delay, whichever is the earlier date. Upon the
cessation of any Excusable Delay, written notice thereof and of the anticipated
effect thereof, if any, on the Scheduled Delivery Dates shall be given by Seller
to Buyer within five (5) days. The failure of Seller to give the required
notices within the periods specified by this ARTICLE shall constitute a waiver
by Seller of its right to seek an extension of the Scheduled Delivery Dates.
Buyer shall notify Seller, within five (5) days after receipt of Seller’s
notice, of Buyer’s agreement or disagreement with Seller’s claim for extension
of the Scheduled Delivery Dates. If Buyer and Seller agree on the adjustment of
the Scheduled Delivery Dates, Buyer shall prepare and Buyer and Seller shall
execute a Contract Change reflecting such agreement.

     (c)    In the event that any of the following events shall occur (each a
“Cancellation Event”), Buyer shall have the right, in addition to any other
rights it may have under the law or any other provisions of this Contract, to
cancel this Contract with respect to all remaining undelivered Units of
Equipment:

             (i)    an Excusable Delay shall have occurred and such Excusable
Delay shall have continued for more than one hundred twenty(120) days; or

            (ii)    Seller shall fail to complete the manufacture of any Units
and make them available for inspection by Buyer or Buyer’s Inspectors pursuant
to ARTICLES 6(a) and (b), at least thirty-five (35) days prior to the respective
Scheduled Delivery Dates for such Units; or

           (iii)    Seller shall fail to deliver any Units to Buyer at an
Authorized Delivery Location pursuant to ARTICLE 7 within sixty (60) days after
the respective Scheduled Delivery Dates for such Units.

     (d)    In the event of any cancellation of this Contract pursuant to
ARTICLE 3(c), Buyer shall have no liability to Seller for payment of any part of
the Contract Price for the Units of Equipment which have been cancelled and
Seller shall have no further liability to Buyer to deliver such Units of
Equipment; provided that any such cancellation shall not terminate any rights
that may have accrued to Buyer under this Contract prior to cancellation.


-2-



ARTICLE 4. Prototype; Inspection and Testing

     (a)    Within forty-five (45) days following written approval of the
Specification by Buyer and Seller pursuant to ARTICLE 2(a), Seller shall
manufacture one prototype Unit of Equipment conforming to the Specification,
this Contract and the Standards (the “Prototype’) and Seller shall perform all
tests on the Prototype as required to obtain certification by Buyer’s designated
certification and inspection organization (“Buyer’s Survey Agency”) and to
enable Buyer to determine insofar as is practicable whether the Unit of
Prototype conforms to the Specification, this Contract and the Standards,
including without limitation the tests specified in Exhibit C. Seller shall bear
the expense for inspection and testing of the Prototype. In the event that, in
the sole opinion of Buyer, the Prototype conforms to the Specification, this
Contract and the Standards, Buyer shall notify Seller that the Prototype and
Specification are acceptable, the Specification shall not be modified and the
remaining Units shall be manufactured in accordance with the Specification, this
Contract and the Standards. In the event that, in the sole opinion of Buyer, the
Prototype does not conform to the Specification, this Contract or the Standards,
Buyer shall notify Seller in writing as to any deficiencies in the Specification
and/or the Prototype and Seller shall, at Seller’s expense, (i) in respect to
any deficiencies in the Specification and/or the Prototype, work with Buyer to
first make any necessary changes to the Specification (which changes must be
agreed to by Buyer and Seller), and repair or replace the Prototype as necessary
to conform to the Specification as so changed, or (ii) in respect to any
deficiencies in respect to the Prototype but not the Specification, repair or
replace the Prototype as necessary to conform to the Specification, this
Contract and the Standards. Following any repair or replacement of the Prototype
pursuant to this ARTICLE 4(a), Seller shall perform the tests on the repaired or
replaced Prototype pursuant to this ARTICLE 4(a), and Buyer shall be entitled to
the same rights under this ARTICLE 4(a) in respect to the repaired or replaced
prototype as the original Prototype.

     (b)    Within fifteen (15) days after confirmation by Buyer that the
Prototype conforms to the Specification, this Contract and the Standards
pursuant to ARTICLE 4(a), but in any event no later than thirty (30) days prior
to commencement of production of the Equipment, Seller shall submit to Buyer
four (4) copies of the final Specification for the Equipment being purchased
under this Contract, consisting of the original Specification and any changes
pursuant to ARTICLE 2(d) or 4(a). The final Specification shall be identified by
number and dated, and shall include: the Seller’s production model number, list
and copies of applicable working drawings with drawing number, a general
arrangement drawing of the Equipment, and a marking drawing for production.
Seller shall deliver the final Specification and working drawings to Buyer not
less than thirty (30) days prior to commencement of production.

ARTICLE 5. Work and Materials; Subcontracting; Production Schedule; Inspection
and Tests

     (a)    All work performed on the Equipment shall be in accordance with good
commercial practice and all material, supplies and equipment incorporated in the
Equipment shall be new, suitable and of the best quality for the service
intended. Seller agrees that the standards, test and quality control procedures
used in the manufacture of the Equipment shall at least equal those demonstrated
to Buyer during any inspection of the Plant by Buyer, or if Buyer shall not have
inspected any such Plant, then at least equal to those extended or warranted by
Seller to its other customers in the United States. Seller agrees that Buyer’s
inspectors or agents shall be allowed access to the Plant to witness production
and quality control at all reasonable times.

     (b)    Seller shall not subcontract its obligations under this Contract to
manufacture the Equipment without the prior written approval of Buyer. In the
event that Seller desires to subcontract the manufacturing obligations, Seller
shall advise Buyer of the name of the proposed subcontractor at least thirty
(30) days in advance of any initial production and shall provide Buyer with such
other information about the proposed subcontractor as Buyer may reasonably
request. If a subcontractor of the Equipment is consented to under this ARTICLE,
such subcontractor shall be deemed included within the term “Seller” in this
Contract and Seller and such subcontractor shall be jointly and severally liable
for any and all obligations of Seller and such subcontractor under this
Contract, but Buyer shall not be required to respond or look to, or deal with,
such subcontractor and shall be entitled to respond or look only to, and deal
only with, the original Seller named in this Contract with respect to the
performance and enforcement of Seller’s and such subcontractor’s obligations and
rights under this Contract.

     (c)    All Equipment and all workmanship, materials, supplies and equipment
incorporated therein shall be subject to inspection and tests by Buyer, Buyer’s
Survey Agency and other inspectors ( collectively “Buyer’s Inspectors”) at any
reasonable time during manufacturing at the Plant. All Equipment, materials,
supplies, workmanship and equipment not conforming to the requirements of the
Specification, this Contract and the Standards shall not be permitted, without
Buyer’s written agreement and approval in its sole discretion.


-3-



ARTICLE 6. Technical Acceptance

     (a)    Seller will inform Buyer in writing ten (10) days before the date on
which Seller believes the units will be ready for Buyer’s Inspectors.

     (b)    Following completion of the manufacture of each Unit at the Plant,
Seller shall notify Buyer in writing of such completion and Seller shall arrange
to allow Buyer’s Inspectors to undertake an initial inspection of such Unit to
determine whether such Unit is in conformance with the Specification, this
Contract and the Standards.

     (c)    If Buyer’s Inspectors shall determine that a Unit is in conformance
with the Specification, this Contract and the Standards following the initial
inspection at the Plant pursuant to ARTICLE 6(a), Buyer’s Inspectors shall issue
and deliver to Seller and Buyer a certification in the form attached hereto as
Exhibit D (the “Inspection Certificate”), or otherwise confirm that in the
opinion of Buyer’s Inspectors, the Units of Equipment identified therein comply
with the Specification, this Contract and the Standards. If Buyer’s Inspectors
determine that the Equipment is not in conformance with the Specification, this
Contract and the Standards, Buyer’s Inspectors shall notify Buyer and Seller of
their determination in writing, and shall identify any non-conformities, and
Seller shall promptly repair or replace any non-conforming Units with conforming
Units, which will then be subject to further inspection pursuant to ARTICLES
6(a), (b) and (c).

     (d)    Unless otherwise agreed by Buyer in writing, the failure of a Unit
of Equipment, or materials, supplies and equipment thereof, in a test shall, at
Buyer’s option, be considered the failure of each Unit in the same production
series. Seller shall bear all costs to test, correct or replace such Units.
Seller shall promptly correct or replace all rejected Equipment, and materials,
supplies and equipment related thereto, such correction and replacement to be to
the satisfaction of and without cost to Buyer.

     (e)    Buyer shall pay the cost of Buyer’s Inspectors under this Contract,
other than for the costs of tests of the Prototype pursuant to ARTICLE 4(a) and
as provided in the next sentence, which costs shall be paid by Seller. If
Buyer’s Inspectors determine that a Unit of Equipment fails to conform to the
requirements of the Specification, this Contract, or the Standards, the costs
and charges of the original tests, any additional tests and work and materials
in connection with the correction and/or replacement of the Equipment shall be
paid by Seller.

ARTICLE 7. Delivery of Equipment

     (a)    Following the manufacture of Units and technical acceptance thereof
by Buyer pursuant to ARTICLE 6(c), Seller shall deliver such Units at the
Authorized Delivery Location by the applicable Scheduled Delivery Date (the
“Delivered Units”).

     (b)    Following arrival of any Delivered Units at the Authorized Delivery
Location pursuant to ARTICLE 7(a), Buyer shall have an opportunity to re-examine
such Delivered Units to determine that they still conform to the Specification,
this Contract and the Standards. If such inspection does not disclose any
damages to any Delivered Units, an Equipment Interchange Receipt (“EIR”) shall
be issued upon release of such Delivered Units from a discharging terminal to
Buyer or Buyer’s motor carrier or drayman at the Authorized Delivery Location.
Damage occurring prior to and during the lifting of any Delivered Units onto a
chassis shall be Seller’s responsibility.

     (c)    For Delivered Units which are delivered to an Authorized Delivery
Location in apparent good order, Buyer’s agent shall issue an EIR for each
Delivered Unit with the notation “Delivered in apparent good order.” All
Delivered Units shall be considered delivered upon the earlier of (i) the
execution of the EIR by Buyer’s agent, or (ii) the date payment of the Contract
Price for such Units is due and payable pursuant to ARTICLE 11 below, at which
time title to and risk for such Units of accepted Units of Equipment shall pass
to Buyer (or Buyer’s assignee if Buyer shall have assigned its rights under this
Contract in respect to such Units of Equipment).

     (d)    If, upon arrival of any Delivered Units at an Authorized Delivery
Location, Buyer or Buyer’s Inspectors determine that any of the Delivered Units
are damaged, Buyer will report such damage to Seller immediately and notify such
damage to the terminal and Seller will repair or replace any damaged Delivered
Units pursuant to ARTICLE 7(f).



-4-



     (e)    Notwithstanding the delivery of a Delivered Unit by Seller to Buyer
or issuance of an EIR for such Delivered Unit by Buyer pursuant to this ARTICLE
7, if Buyer discovers that any such Delivered Unit was damaged or otherwise did
not conform to the Specification, this Contract and the Standards at the time it
was delivered by Seller and Buyer notifies Seller within thirty (30) days
following such delivery, Seller, at its sole cost and expense, shall promptly
repair or replace such Delivered Unit.

     (f)    In respect to any Units that Seller is obligated to repair or
replace pursuant to this ARTICLE 7, if the estimated cost of the repair of any
Unit in the reasonable determination of Buyer is over the Damage Threshold
specified in Exhibit A (the “Damage Threshold”), such Unit shall be considered
non-repairable and Seller shall promptly, at Seller’s expense, replace such Unit
with a Unit that conforms to the Specification, this Contract and the Standards.
If the estimated cost of the repair of any such Unit in the reasonable
determination of Buyer is not greater than the Damage Threshold, Seller will
arrange the repair of such Unit at Seller’s expense or Seller will reimburse the
repair amount to Buyer if Buyer elects to have Buyer or Buyer’s designated
repair shop complete the repair. The repair shall be accomplished in accordance
with the latest Institute of International Container Lessors (“IICL”) repair
guide. Buyer acknowledges that the Equipment cannot be sent back to Seller’s
plant in China; therefore, both parties agree to use their best efforts to
settle the damage issues at the Authorized Delivery Location . Seller shall be
responsible to pay all costs for the repair, which shall include the costs of
inspection, estimation, transportation (including mounting repaired Equipment on
chassis and making same available for interchange to Buyer’s motor carrier or
drayman at a location reasonably acceptable to Buyer), and repair of, and any
other costs with respect to the repair of (including chassis costs), the
Equipment.

     (g)    Subject to ARTICLE 7(h), Seller will provide up to twelve (12)
calendar days of free storage after discharge of the Equipment from the ship at
the destination location of Southern California. The Buyer shall pay charges for
all additional storage after the first twelve (12) calendar days. Buyer will pay
such additional storage charges via wire transfer within ten (10) days of
Buyer’s receipt of invoice from Seller. The additional storage charge shall be
as per the terminal’s standard tariff.

     (h)    Notwithstanding anything contained in ARTICLE 7(g), if the
Authorized Delivery Location is other than Southern California for the delivery
of any Equipment, Buyer and Seller acknowledge that Seller may not be able to
obtain twelve (12) calendar days of free storage for Equipment at such other
Authorized Delivery Locations. Accordingly, for any Equipment delivered to
Authorized Delivery Locations other than Southern California, Buyer and Seller
agree to negotiate the number of free storage days for Equipment at such other
Authorized Delivery Locations, and Buyer shall be responsible for any storage in
excess of such free storage pursuant to the payment provisions of ARTICLE 7(g)
above.

     (i)    At the end of each calendar month during which Units of Equipment
have been discharged at port, Seller shall complete a report in respect to Units
of Equipment delivered during such month in the form set forth in Exhibit E or
in a form reasonably acceptable to Buyer, and deliver it by facsimile by the
third working day of the succeeding month to Buyer at Buyer’s address specified
in ARTICLE 17.

ARITICLE 8. Reserved

ARTICLE 9. SCHEDULED DELIVERY DATES

Seller shall deliver the Equipment to the Buyer as set forth in Exhibit A, in
accordance with the Scheduled Delivery Dates set forth in Exhibit A, at Seller’s
risk and expense as provided in this Contract, all for the consideration as
specified in Exhibit A. Buyer and Seller agree that Seller shall deliver to
Buyer 900 units during the month of May 2005, 900 units in June 2005, 900 units
in July 2005, and 700 units in August 2005.

Buyer will arrange the necessary chassis to the discharging terminal for
stevedoring, and all necessary arrangement shall be as per discussion between
terminal and Buyer, Seller will inform the terminal contacts in advance.

ARTICLE 10. Reserved



-5-



ARTICLE 11. Payment of the Contract Prices

     (a)    Payment of the Contract Price for Units of Equipment which are
purchased by Buyer under this Contract shall be made in U.S. Dollars by wire
transfer of immediately available funds to Seller’s account specified by Seller
in writing. Buyer shall make such payment within ten (10) days following the
completed discharge and Buyer’s acceptance of Equipment at the Authorized
Delivery Location specified on Exhibit A (as evidenced by delivery of an EIR or
other confirmation for such Units showing delivery in good order in accordance
with this Contract), and Seller’s presentation of the following documents to the
Buyer for each Delivered Unit of accepted Equipment:

     (i)    Copy of Commercial Invoice;

    (ii)    Copy of Bill of Lading; and;

   (iii)    Inspection certificate issued by Buyer’s inspectors;

   (iv)    Title to the Units.

     (b)    In the event that Buyer fails to make payment within the ten (10)
day deadline set forth in ARTICLE 11(a) above (the “Payment Deadline”) in
respect to any Containers which are accepted by Buyer, the Buyer originally
named in this Contract (i.e., Hub Group, Inc.) shall be obligated to pay to
Seller an additional amount equal to the Late Payment Obligation set forth in
Exhibit A for each calendar day beyond the Payment Deadline that payment in
respect to any such Containers is not paid.

     (c)    Buyer will have 10 days from the date the Units are discharged at an
Authorized Delivery Location and made available to Buyer to complete any initial
inspection desired by Buyer. Buyer will note to Seller in writing any defects in
the Units within such 10 day period and if Buyer fails to note to Seller any
defects in writing with respect to these Units within such 10 day period these
Units will be deemed to be in acceptable condition upon initial delivery.
Nothing in the foregoing sentences shall in any way limit Buyer’s other rights
under this Agreement, including, without limitation, Buyer’s rights under
Section 7(e) and Section 13.

ARTICLE 12. Custom’s Charges, Taxes and Delivery Costs

        Seller shall pay all fees, taxes and delivery charges (including sales,
value added, income (including U. S. income taxes, gross receipts and similar
taxes) payable in connection with the manufacture, transportation, exportation,
importation, delivery and sale of the Equipment including those imposed or
assessed by or in the countries (including states or provinces and other local
taxing authorities) of origin, manufacture, sale and delivery, except that Buyer
shall pay any charges for the costs, if applicable, of customs clearance, and
duties to the United States of America and sales taxes imposed by the United
States and any state or local taxing authority in the United States. In addition
to the foregoing Seller payment obligations, Seller shall be responsible to pay
all taxes imposed in manufacturing country and delivery costs. Seller requires
that Buyer use the Equipment in interstate or foreign commerce. When Seller
delivers the Equipment to Buyer at Buyer’s Authorized Delivery Location, Buyer
intends to cause the Equipment to be loaded with freight for transportation in a
continuous movement to a destination outside California.

ARTICLE 13. Warranty

     (a)    Work and Material

     (i)    Seller warrants and represents that the Equipment will be free from
defects in material and workmanship. Notwithstanding anything contained in this
contract to the contrary, if at any time from delivery of the Equipment to and
acceptance thereof by Buyer to the expiration of three (3) years after delivery
and Buyer’s acceptance, any weakness, deficiency, defect, or breaking down
(other than repairs necessitated solely as a result of ordinary wear and tear),
of the Equipment sold to Buyer under this Contract (an “Equipment Defect”) other
than (i) that caused by the negligence or other improper act of anyone other
than Seller or Seller’s subcontractor, or (ii) as specified in
ARTICLE 13(a)(ii), shall be discovered and reported by Buyer (or by an
independent surveyor as provided ARTICLE 13(b)(ii) below), such Equipment Defect
shall be corrected by Seller to the satisfaction of Buyer in accordance with the
procedure described in ARTICLE 13(b).


-6-



    (ii)    Seller also warrants and represents that the paint and finish on the
Equipment and on the components thereof will be free from coating failures or
other defects which result in rust, corrosion, peeling paint or non-adhesion of
paint or other coating materials to the surface of the Equipment (collectively,
a “Paint Defect”). Notwithstanding anything contained in this contract to the
contrary, if at any time from and after delivery of the Equipment to Buyer to
the expiration of five (5) years after delivery, any Paint Defect in the
Equipment sold to Buyer under this Contract, other than that caused by the
negligence or other improper act of anyone other than Seller or Seller’s
subcontractors, shall be discovered and reported by Buyer (or by an independent
surveyor as provided in ARTICLE 13(b)(ii)), such Paint Defect shall be corrected
by Seller to the satisfaction of Buyer in accordance with the procedures
described in ARTICLE 13(b), provided that the foregoing shall not apply to
repairs necessitated solely as a result of ordinary wear and tear.

     (b)    Within fifteen (15) days after receipt of written notice from Buyer
of a claim for an Equipment Defect or a Paint Defect (collectively, a “Warranty
Defect”), Seller shall either:

     (i)    arrange for repairs or replacement of the Warranty Defect directly,
using Seller’s own employees or contractors. Seller shall notify Buyer within
such fifteen (15) days period of the arrangement made, and such repairs or
replacement shall commence promptly and be concluded promptly; or


    (ii)    notify Buyer that Seller disputes the claim of a Warranty Defect. If
a dispute about a Warranty Defect is not resolved within ten (10) days after
delivery of such notice, Seller shall request Buyer to cause a survey of the
Equipment to be conducted by, at Buyer’s option, Bureau Veritas, American Bureau
of Shipping, Lloyd’s Registry or other recognized authority reasonably
acceptable to the parties, whose decision as to the validity of the claim of
Warranty Defect shall be binding. If the claim is found to be a Warranty Defect,
Seller shall pay for the cost of the survey and shall arrange for repairs or
replacement in accordance with ARTICLE 13(b)(i) within five (5) days of the
issuance of such decision. If the claim is found not to be a Warranty Defect,
Buyer shall pay the cost of survey. Warranty repairs shall be completed by
Seller within 90 days.


     (c)    In the event Seller fails to take action as described in ARTICLE
13(b)(i) or (ii) within the time specified, Buyer, may, but shall not be
required to, obtain estimates from independent repair contractors as to the cost
of repairing the Warranty Defects and restoring the Equipment to conform to the
requirements of this Contract, as well as estimates of those costs set forth in
ARTICLE 13(d) below. If Buyer elects to obtain such estimates, Buyer shall
submit each estimate to Seller within a reasonable time after receipt by Buyer.
Such estimates shall conclusively determine the costs incurred by Buyer in
connection with such Warranty Defects, and Seller shall pay the amount thereof
to Buyer within thirty (30) days after receipt of each estimate by Seller.
Buyer, at Buyer’s option, may use such money to reimburse Buyer for the cost of
performing the work itself or may contract with a third party to have the work
performed.

     (d)    In addition to the direct costs of repair described in ARTICLE
13(b), Seller shall also pay and /or reimburse Buyer for all costs incurred by
Buyer relating to repair of such Warranty Defects, including but not limited to,
transportation, mounting on and dismounting from chassis, chassis use costs,
inspection and re-inspection, and costs of materials and labor.

     (e)    Neither the inspection or testing as provided in ARTICLE 5, nor
technical acceptance or final acceptance of the Equipment as described in
ARTICLE 6, nor the issuance of an Inspection Certificate or an EIR, as described
in ARTICLE 6 or 7, nor approval of Seller’s designs and the Specification for
the Equipment by Buyer nor any other course of conduct by Buyer shall be deemed
to diminish, waive or modify any of Buyer’s rights or remedies under this
ARTICLE 13.

ARTICLE 14. Patent, Copyright, Trademarks and Trade Secret Warranty;
Infringement

        Seller warrants that the Equipment will not infringe the patent,
copyright, trademark and trade secret rights of any third party. Seller shall
defend, indemnify and save harmless Buyer and its affiliates, agents,
contractors, servants or employees from and against all loss, cost, liability
and claims, plus attorneys’ fees, resulting from any claim that the Equipment,
or any material used in the construction of the Equipment or incorporated in the
Equipment by Seller, infringes any United States or foreign patent, copyright,
trademark or trade secret rights. If the Equipment or any material incorporated
in the Equipment by Seller shall be held by a court having jurisdiction to
constitute such an infringement and the use thereof shall be enjoined, Seller
shall procure for Buyer at Seller’s expense (i) the right to continue using the
Equipment with any such infringement, (ii) replace infringing material with
non-infringing material having equal or better utility, function and value, or
(iii) modify the Equipment so it becomes non-infringing, as may be required to
eliminate all problems of infringement while maintaining the same or better
utility, function or value. Prompt written notice of the assertion of any claim
or the bringing of any suit

-7-



shall be given by Buyer to Seller, and thirty (30) days shall be given to Seller
from giving of such notice to settle or defend it as Seller may see fit provided
Seller provides Buyer with an acceptable indemnity in Buyer’s discretion. Buyer,
at Seller’s expense, shall provide every reasonable assistance in settling or
defending such claim or suit. If, at the end of thirty (30) days, Seller fails
to effect such settlement or defense, Buyer may undertake settlement or defense
as it sees fit, with full reimbursement for damages, costs and attorneys’ fees
as herein provided.

ARTICLE 15. Seller’s Default

     (a)    Each of the following shall constitute an act of default by Seller
under this Contract (a “Seller Default”):

     (i)    The failure of Seller to manufacture the Equipment with such
diligence and in such manner as required by this Contract and the Specification
and/or the Standards as will enable it to complete the delivery of the Units in
accordance with the Scheduled Delivery Dates , except and to the extent that
such failure is due to one or more Excusable Delays, which default continues
un-remedied for a period of thirty (30) days after written notice to Seller
thereof;


    (ii)    If due to the failure of Seller to perform its obligations hereunder
the Units of Equipment scheduled for delivery in any month pursuant to the
Scheduled Delivery Dates have not been delivered within sixty (60) days after
the end of the month;


   (iii)    Seller fails to repair or replace a Warranty Defect as provided in
ARTICLE 13;


    (iv)    Any other material default by Seller to perform or satisfy its
obligations and conditions under this Contract, which default continues
un-remedied for a period of thirty (30) days after written notice to Seller
thereof;


     (v)    Any breach of any warranty by Seller; or


    (vi)    Seller is dissolved or makes a general assignment for the benefit of
its creditors; a receiver or custodian of any kind whatsoever is appointed,
whether or not appointed in bankruptcy, common law or equity proceedings,
whether temporary or permanent, for a substantial portion of the property of
Seller; Seller files a petition for relief under any chapter of the U.S.
Bankruptcy Code or similar law; a petition for relief is filed against Seller
and such petition is not dismissed by the court within sixty (60) days after the
date on which such petition was filed; the admission by Seller in writing of its
inability to pay debts generally as they become due; the failure of Seller
generally to pay its debts as they become due; or if Seller fails to assume this
Contract within thirty (30) days after the filing of a petition by or against
Seller under the U.S. Bankruptcy Code or similar law.


     (b)    Right to Terminate

        In the event that a Seller Default shall occur, at Buyer’s option, Buyer
may elect to cancel this Contract.

     (c)    Additional Remedies

        The rights conferred upon Buyer under the terms of this ARTICLE 15 shall
not be exclusive of any other remedies in law or equity, which might be
otherwise available to Buyer (including all rights and remedies of Buyer under
the Uniform Commercial Code) upon the happening of a Seller Default. The failure
of Buyer to exercise any of the rights conferred upon it in this ARTICLE 15 with
respect to a Seller Default shall not constitute a waiver of any rights of Buyer
with respect to any other Seller Default under this Contract.

ARTICLE 16. Buyer’s Default; Actions by Seller upon Buyer Default

     (a)    Buyer Default

        The following shall constitute an act of default by Buyer under this
Contract (a “Buyer Default”): Failure by Buyer to make any proper payment to
Seller required under the provisions of this Contract which failure continues
unremedied for a period of thirty (30) days after written notice to Buyer
thereof.

-8-



     (b)    Rights to Stop Work and to Terminate

        In the event that a Buyer Default shall have occurred and be continuing,
Seller, if it is not in default in the performance of any of its obligations
under this Contract, (i) shall have, upon prior written notice to Buyer, the
right to slow or to stop production of Units, and the Scheduled Delivery Dates
as provided in ARTICLE 9 shall, without prejudice to Seller’s right to recover
damages therefor, be extended by additional time equal to the period of the
continuance of such Buyer Default, and (ii) if such Buyer Default shall continue
for more than thirty (30) days after written notice thereof by Seller to Buyer,
Seller may, without prejudice to its rights to recover damages therefor from
Buyer, terminate this Contract as to the undelivered Units of Equipment by
written notice to Buyer.

     (c)    Alternative Remedies

        The right conferred upon Seller under the terms of this ARTICLE 16 shall
not be exclusive of any other remedies in law or equity, which might be
otherwise available to Seller upon the happening of a Buyer Default. The failure
of Seller to exercise any of the rights conferred upon it in this ARTICLE with
respect to a Buyer Default shall not constitute a waiver of any right of Seller
with respect to any other Buyer Default under this Contract.

ARTICLE 17. Notices

        Until Seller shall designate otherwise in writing to Buyer, all notices
under this Contract directed to Seller shall be in writing and shall be (i)
personally delivered to Seller or (ii) mailed by first class certified mail,
return receipt requested, postage prepaid, or delivered by facsimile, with
confirmation of receipt requested, to the following address:

Shanghai Jindo Container Co., Ltd And JD USA Attn: Mr. I .B. JOH  
Y.M.Kwak/Representative 1368, Fujin Road Baoshan   1939 Harrison St. Suite 416,
Discrict, Shanghai, China   Oakland CA 94612 Facsimile Number: 86-21-5693-8110  
510-834-8900 510-834-8950   510-834-8950

        Until Buyer shall hereafter designate otherwise in writing to Seller,
all notices under this Contact directed to Buyer shall be in writing and shall
be (i) personally delivered to Buyer’s CFO (“Buyer’s Authorized Representative”)
at the address specified below or (ii) mailed by first class certified mail,
return receipt requested, postage prepaid, or delivered by facsimile, with
confirmation of receipt requested, to the following address:

Hub Group, Inc. And Hub Group, Inc. Attn: CFO   Attn: General Counsel 3050
Highland Parkway   3050 Highland Parkway Suite 100 Downers Grove,   Suite 100
Downers Grove, IL 60515   IL 60515 Facsimile Number: 630-964-6475   Facsimile
Number: 630-964-6475

        All notices given pursuant to this ARTICLE shall be deemed to have been
received on the date of delivery if delivered in person, upon acknowledgment
thereof if delivered by facsimile, or on the fifth day after the date of mailing
by U.S. registered mail, return receipt requested if mailed and the sender has
received the return receipt with notation thereon of delivery.

ARTICLE 18. Assignment

     (a)    This Contract shall not be assigned by either party without the
written consent of the other party, which consent shall not be withheld
unreasonably except that Buyer may, without the consent of Seller, assign this
Contract to (i) any affiliate of Buyer or (ii) one or more financial
institutions that provide or arrange for the financing of the Equipment for the
benefit of Buyer or an affiliate of Buyer, whether structured as a secured loan,
finance lease or lease purchase; provided that in the case of any such
assignment Buyer shall remain bound and liable to Seller for Buyer’s obligations
under this Contract. Seller will upon request of Buyer cooperate in effecting
any assignment authorized pursuant to this ARTICLE 18 and will execute any

-9-



agreements or other instruments (including, without limitation, any supplement
or amendment to or novation of this Contract) that may be required in order to
give effect to or perfect any such assignment.

     (b)    Notwithstanding any assignment by Buyer to a financial institution
pursuant to clause (ii) of paragraph (a) of this ARTICLE 18, the Buyer
originally named in this Contract (i.e., Hub Group, Inc.), and not any such
financial institution, shall remain solely responsible for any Late Payment
Obligation under ARTICLE 11 above.

ARTICLE 19. Miscellaneous

The validity, interpretation and performance of this Contract shall be
determined in accordance with the laws of the State of California, USA, without
application of its conflicts of laws principles.

Jurisdiction.     Any dispute in any manner relating to the foregoing shall be
resolved by final and binding arbitration under the rules of the American
Arbitration Association. The arbitral award may be enforced in any court with
jurisdiction over the person or the property of the person against whom
enforcement is sought; provided, however, that with respect to any suit, action
or proceeding relating to this Contract, each party hereto irrevocably submits
to the exclusive jurisdiction of the courts of the State of Illinois and the
United States District Court for the Northern District of Illinois. Service of
process in any such arbitration may be served in the same manner as notices are
required to be served under Article 17 of this Contract.

Counterparts.     This Contract may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute but one and the
same instrument.

Amendments, Etc.; Entire Agreement. This Contract contains the entire agreement
of the parties with respect to the subject matter hereof, and supersedes all
prior agreements and understandings between the parties, whether written or
oral. This contract or any of the terms hereof may not be terminated, amended,
supplemented, waived or modified orally, but only by a written instrument which
purports to terminate, amend, supplement, waive or modify this Contract, or any
of the terms hereof, signed by the party against which the enforcement of the
termination, amendment, supplement, waiver or modification is sought.

Severability of Provisions. Any provision of this Contract which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

Headings, Etc. The headings used herein are for convenience of reference only
and shall not define or limit any of the terms or provisions hereof.

Further Assurances. Seller and Buyer shall do and perform such further acts and
execute and deliver such further instruments as may be required by applicable
law or reasonably requested by either party to carry out and effectuate the
purposes of this Contract.

Survival.     The representations, warranties, covenants and indemnities of the
parties contained in this Contract shall survive execution and delivery of this
Contract.










-10-



Buyer and Seller have caused this Contract to be executed in two counterparts as
of the date and year below written

Hub City Terminals, Inc. Shanghai Jindo Container Co., Ltd. As Buyer As Seller  
  By:     /s/ David P. Yeager By:     /s/ Y.M. Kwak     Name:  David P. Yeager
Name:  Y.M. Kwak Title:    Chief Executive Officer Title:    Representative